Citation Nr: 1449304	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.  

2.  Entitlement to service connection for a respiratory disorder, to include emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966 and from May 1966 to May 1970, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In addition to the two issues identified on the title page of this document, there was also previously at issue in this matter the Veteran's entitlement to service connection for a prostate disorder.  However, by its rating decision of August 2012 the RO granted service connection for prostate cancer as due to inservice herbicide exposure.  As such action removes that matter from the Board's appellate jurisdiction, no further discussion as to that matter is herein necessary.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran attributes his hepatic and lung disorders to his period of military service, noting that he was treated in service on multiple occasions for upper respiratory infections and other respiratory complaints, as well as stomach pain.  Service treatment records likewise identify his exposure to ionizing radiation from March 16 to April 19 of an unspecified year and, during the course of a VA examination in early 2010, the Veteran reported as a possible source, of his claimed hepatitis, among others, to include the inservice sharing of razors.  The Veteran notes that he was exposed to toxic herbicide in Vietnam, although a VA examiner in February 2010 found it less likely than not that his hepatitis and emphysema were the result of presumed herbicide exposure.  

In this case, the Veteran was afforded VA examinations with respect to each his claimed disorders, but no opinion was sought or received as to the likelihood that either entity was of service onset or otherwise related to military service, other than the above-noted opinion relating exclusively to herbicide exposure.  In view of the Veteran's allegations and in light of evidence of inservice lung infections and complaints relating to stomach pain and the sharing of razors, remand to obtain further examinations and medical opinions as to nexus of the claimed disorders to service is found to be in order.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Afford the Veteran appropriate VA examinations in order to more clearly establish the nature and etiology of his hepatitis B and C and his emphysema or other lung disorder.  The claims folder should be made available to the VA examiner(s) in conjunction with the examinations.  Those examinations should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing deemed necessary by the examiner(s).  All pertinent diagnoses should be fully set forth.

The VA examiner(s) should then offer an opinion addressing the following question, providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving hepatitis B and/or C and the lungs, inclusive of emphysema, originated in service or is otherwise attributable thereto or any incident thereof?  The effect, if any, of inservice upper respiratory infections and other respiratory complaints, stomach or epigastric pain, and ionizing radiation exposure of the Veteran during service should be fully outlined by the VA examiner(s), as should his inservice sharing of razors as a basis for the postservice onset of hepatitis B and/or C.  

3.  Lastly, readjudicate the Veteran's claims for service connection for hepatitis B and C and for a lung disorder, inclusive of emphysema, on the basis of all of the evidence of record.  If any benefit sought on appeal continues to be denied, furnish to him a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



